Blandbord, Justice.
The plaintiff in error was indicted for the offence of trespass, and found guilty. He made a motion for new trial, which was refused; and this decision is excepted to, and cooes here for review.
The testimony of the witnesses for the state shows that about the time alleged in the bill of indictment the prosecutor had taken from his field some forty bushels of oats, which had been cut and “ shocked”; that the oats were of the blue stem variety, were very fine, had been planted on good land; that the tracks of a wagon had been traced from the field of prosecutor to the house of prisoner; that, upon entering the crib of prisoner, oats of about the same amount which prosecutor had lost were found in the crib; that they were of the blue stem variety; were wet; prosecutor identified them by the peculiar manner in which the bundles were tied, as prosecutor had tied them, and they were of the same kind as the oats missing from his field. This was on Saturday evening, and on Monday morning following, when prisoner’s crib was again examined, the oats of the prosecutor had been removed, and other bundles of oats, which were dry, and not of the blue stem variety, were found therein.
This evidence was sufficient to have convicted the defendant of simple larceny, as the testimony was ample as to the animus furandi with which the oats were taken, and it did not show the defendant guilty of a trespass.
Upon an indictment for simple larceny, one cannot be convicted of a trespass, as the offences are not of the same *363genus- and hence one who is indicted for a trespass cannot be convicted, if the testimony shows he is guilty of simple larceny. In the first offence there is no animus jurandi / in the latter there is. The court should have granted a new trial in this case. The judgment is reversed.
Judgment reversed.